[Cite as H.G. v. E.G., 2022-Ohio-2585.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

H.G.,                                           :

                 Plaintiff-Appellee,            :
                                                              No. 111004
                 v.                             :

E.G.,                                           :

                 Defendant-Appellant.           :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: July 28, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                             Domestic Relations Division
                                Case No. DR-20-383497


                                          Appearances:

                 John V. Heutsche Co., L.P.A., and John V. Heutsche, for
                 appellee.

                 Stafford Law Co., L.P.A., Joseph G. Stafford, and Nicole A.
                 Cruz, for appellant.


MICHELLE J. SHEEHAN, P.J.:

                Defendant-appellant E.G., husband to plaintiff-appellee H.G., appeals

the domestic relations court’s denial of his Civ.R. 60(B) motion for relief from the

judgment entry of dissolution. Because a motion for relief for judgment is not a
substitute for an appeal and where E.G. did not demonstrate other grounds for relief,

we affirm the judgment appealed.

I. STATEMENT OF THE FACTS AND PROCEDURE

               E.G. was married to H.G. in May 2011. On December 3, 2020, H.G.

filed a petition for dissolution of marriage to which a separation agreement,

executed on November 13, 2020, was attached. During the marriage, the couple had

four children, and at the time of the dissolution, H.G. was pregnant with a fifth child.

The marriage ended with the trial court adopting the separation agreement

presented by the parties and issuing a judgment entry of dissolution on January 13,

2021.

               Within the separation agreement, both E.G. and H.G. acknowledged

that they had the opportunity to seek advice of counsel prior to executing the

agreement and that they executed the agreement of their own free will. The

separation agreement included an award of spousal support. H.G. was designated

as the residential parent and legal custodian of the children, and E.G. agreed that he

would pay spousal support in the amount of $1,520.00 for a period of nine years, as

well as child support in the amount of $1,815.67.

             On January 13, 2021, the domestic relations court held a telephonic

conference and thereafter issued a judgment entry of dissolution that adopted and

incorporated the separation agreement. Further, no record of the conference was

held and H.G. has not supplemented the record in this appeal detailing any facts

regarding the conference.
              On January 21, 2021, the court issued a nunc pro tunc entry to correct

the aggregate amount of support E.G. was to pay. No appeal was taken of the entry

of dissolution.

             On April 22, 2021, E.G. filed, among other motions, a motion for relief

from judgment pursuant to Civ.R. 60(B). Within the motion, E.G. claimed:

       (1) he has meritorious claims to present if relief is granted as a grossly
      inequitable separation agreement is a meritorious defense and Ohio
      law commands that cases be determined on their merits;

      (2) he is entitled to relief under Civ. R. 60(B)(5) as this Court failed to
      retain jurisdiction to modify his spousal support obligation and under
      the theory of unconscionability; and

      (3) the herein Motion is timely filed approximately three (3) months
      after this Court’s Order.

E.G. argued that the support ordered by the court was excessive and that it was error

to issue the order of dissolution without a reservation of jurisdiction to modify the

spousal support. He further alleged that his waiver of counsel in the separation

agreement was not prospective and the domestic relations court failed to obtain a

waiver of counsel.

                  E.G. attached an affidavit to his motion for relief in which he averred

that he was uncounseled during the proceedings, that he was unaware of Ohio law,

and that he would not have agreed to the separation agreement had he been advised

by counsel because of “the grossly oppressive and unenforceable nature of its terms.”

He further attested that the separation agreement was the result of overreaching by
H.G. and her counsel and that there was unequal bargaining power between the

parties.

            On October 13, 2021, the domestic relations court denied E.G.’s motion

for relief from judgment. It found that within the separation agreement, there was

no reservation of jurisdiction to modify spousal support. It further found that

Civ.R. 60(B) does not serve as a means to modify spousal support where the decree

does not provide for modification, citing Morris v. Morris, 148 Ohio St. 3d 138,

2016-Ohio-5002, 69 N.E.3d 664, ¶ 2. Additionally, the domestic relations court

found that H.G. waived counsel in writing. After noting that the law precludes the

use of Civ.R. 60(B) motion as a substitute for appeal, the domestic relations court

stated that “whether the judgment was equitable or whether the Court should have

retained jurisdiction to modify spousal support are issues that should have been

raised on direct appeal and were not.”

II. LAW AND ARGUMENT

      A. Assignments of error

              In this appeal E.G. raises two assignments of error. The first reads:

      The trial court erred as a matter of law and abused its discretion by
      denying the Appellant’s Motion for Relief from Judgment.

             The second reads:

      The trial court erred as a matter of law and abused its discretion in
      failing to conduct a hearing on the Appellant’s Motion for Relief from
      Judgment.
      B. Applicable law and standards of review

               Civ.R. 60(B) provides when a party may seek relief from judgment,

reading in pertinent part:

      (B) Mistakes; Inadvertence; Excusable neglect; Newly discovered
      evidence; Fraud; etc. On motion and upon such terms as are just, the
      court may relieve a party or his legal representative from a final
      judgment, order or proceeding for the following reasons: (1) mistake,
      inadvertence, surprise or excusable neglect; (2) newly discovered
      evidence which by due diligence could not have been discovered in time
      to move for a new trial under Rule 59(B); (3) fraud (whether heretofore
      denominated intrinsic or extrinsic), misrepresentation or other
      misconduct of an adverse party; (4) the judgment has been satisfied,
      released or discharged, or a prior judgment upon which it is based has
      been reversed or otherwise vacated, or it is no longer equitable that the
      judgment should have prospective application; or (5) any other reason
      justifying relief from the judgment. The motion shall be made within a
      reasonable time, and for reasons (1), (2) and (3) not more than one year
      after the judgment, order or proceeding was entered or taken. A motion
      under this subdivision (B) does not affect the finality of a judgment or
      suspend its operation.

              In order for a party to prevail on a motion for relief from judgment

filed pursuant to Civ.R. 60(B), that party must demonstrate that there exists 1) a

meritorious defense or claim if the motion for relief is granted, 2) that the movant is

entitled to relief under one of the reasons stated in Civ.R. 60(B)(1) through (5), and

that the motion was timely filed. GTE Automatic Elec., Inc. v ARC Industries, 47

Ohio St.2d 146, 150-151, 351 N.E.2d 113 (1976).

               If a party submits operative facts that if true would warrant relief from

judgment, a hearing should be had. Kay v. Marc Glassman, Inc., 76 Ohio St.3d 18,

19 (1996). Conversely, where the party does not submit evidence that would warrant
relief from judgment, a court does not err by denying a motion for relief from

judgment without hearing. Id.

              Where a party to a dissolution or divorce files a motion for relief from

judgment, that motion cannot become a substitute for the party’s failure to file an

appeal. Blue Durham Properties v. Krantz, 8th Dist. Cuyahoga Nos. 107974 and

108167, 2019-Ohio-4459, ¶ 23 (“[I]ssues that could have been raised on appeal may

not be raised in a Civ.R. 60(B) motion for relief from judgment.”).

               A court has discretion to decide a motion for relief from judgment

filed pursuant to Civ.R. 60(B). Rodeno v. Mezenski, 8th Dist. Cuyahoga No. 111030,

2022-Ohio-1176, ¶ 17. It further has discretion to determine the necessity of a

hearing on that motion, and we review the denial of a motion for relief from

judgment brought pursuant to Civ.R. 60(B) and decision to forego a hearing for an

abuse of discretion. Id.; Viscomi v. Viscomi, 8th Dist. Cuyahoga No. 98405, 2012-

Ohio-5721, ¶ 5.    An abuse of discretion is more than mere error in judgment, it

implies that the court’s attitude is “‘unreasonable, arbitrary, or unconscionable.’” Id.

at ¶ 5, quoting Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

      C. The trial court did not abuse its discretion by denying the motion for relief
      from judgment without hearing

               In his first assignment of error, E.G. argues that he was entitled to

relief from judgment where 1) he had a meritorious claim if relief was granted as the

terms of the separation agreement were unjust and inequitable, 2) that he is entitled
to relief under Civ.R. 60(B)(5) because the support orders in the decree are

inequitable and contrary to Ohio law, and 3) that the motion was timely filed. E.G.

supports his argument by asserting that had he had counsel, he would not have

agreed to the separation agreement, that the agreement was a product of

overreaching and unequal bargaining power, and that the amount of support is

inequitable. In his second assignment of error, he argues that the trial court abused

its discretion by failing to hold a hearing upon his motion.

               H.G. argues that E.G. did not produce any facts that would entitle him

to relief from judgment and further, the issues he raises could have been brought on

appeal. She notes that E.G.’s waiver of counsel was valid and his statement that he

was unaware of Ohio law is not a cognizable claim that would entitle him to relief

from judgment. She further argues that E.G. did not provide any facts that would

justify relief and that the domestic relations court did not err by denying the motion

without a hearing.

               In denying his motion for relief, the domestic relations court

determined that H.G. validly waived counsel in the proceedings and “[w]hether the

judgment was equitable or whether the Court should have retained jurisdiction to

modify spousal support are issues that should have been raised on direct appeal and

were not.” A litigant in divorce proceedings may not use Civ.R. 60(B) as a substitute

for an appeal to contest the domestic relation court’s failure to retain jurisdiction to

modify spousal support. Michael v. Miller, 8th Dist. Cuyahoga No. 110537, 2022-

Ohio-1493, ¶ 10.
              To the extent E.G. argues that his wavier of counsel was invalid or that

the terms of the separation agreement, to include the term and duration of the

spousal support payments and the failure to retain jurisdiction to modify those

payments were inequitable, we find those issues were subject to review in an appeal.

E.g., McSweeney v. McSweeney, 112 Ohio App.3d 355, 361, 678 N.E.2d 969 (10th

Dist.1996) (Waiver of counsel in dissolution proceedings found to invalid.), Michael,

2022-Ohio-1493, ¶ 10 (Failure to reserve right to modify spousal support was

subject to appeal.) Moreover, in a dissolution, Civ.R. 60(B)(5) cannot be used to

modify spousal support unless the parties agreed to reserve the right to allow

modification of the award. Morris, 2016-Ohio-5002, ¶2. Accordingly, the trial court

did not abuse its discretion by denying the motion for relief from judgment on the

basis that these issues could have been raised in an appeal. Id.; see, Blue Durham

Properties, 2019-Ohio-4459, ¶ 23.

              H.G. sought relief from judgment pursuant Civ.R. 60(B)(5), the

“catch-all” provision that invokes “the inherent power of a court to relieve a person

from the unjust operation of a judgment.” Michael, 2022-Ohio-1493, at ¶ 11. In

order to be entitled to relief under this provision, the grounds asserted must be

“substantial.” Id., citing Whited v. Whited, 4th Dist. Washington No. 19CA26, 2020-

Ohio-5067, ¶ 19. H.G. alleged that had he not been ignorant of Ohio law or had he

hired counsel, he would not have agreed to the terms in the separation agreement.

Further he alleged that the separation agreement was “the result of overreaching by

[H.G.] and her counsel and unequal bargaining power.” In considering whether E.G.
is entitled to relief from judgment, we need to determine whether these allegations

comprise a meritorious defense or claim if the motion for relief is granted. GTE

Automatic Elec., Inc. v ARC Industries, 47 Ohio St.2d 146, 150-151, 351 N.E.2d 113

(1976).

               “[A]n agreement signed without counsel is not per se invalid, and

mere regret at an unwise decision does not establish duress, coercion, fraud or

overreaching.” Fletcher v. Fletcher, 68 Ohio St.3d 464, 470, 628 N.E.2d 1343

(1994). By appearing pro se, E.G.’s lack of knowledge of the law does not serve as a

basis for relief from judgment because pro se litigants must accept the results of their

errors and are “‘presumed to have knowledge of the law and of correct legal

procedure, and [are] held to the same standard as all other litigants.’” Wallace v.

Rocky River, 8th Dist. Cuyahoga No. 80182, 2002-Ohio-3901, ¶ 17, quoting, Jones

Concrete, Inc. v. Thomas, 9th Dist. Medina No. 2957-M, 1999 Ohio App. LEXIS 6151

(Dec. 22, 1999). Further, courts need not relieve litigants of decisions they may later

regret. E.g., Ohio Savs. Bank v. Sabatino, 9th Dist. Summit No. 15991, 1993 Ohio

App. LEXIS 3480, 5 (July 7, 1993) (“Civ.R. 60(B)(1) does not provide relief for

litigants who are careless or ignorant.”).      In presenting this argument to the

domestic relations court, H.G. merely stated had he had counsel, he would not have

agreed to the terms of the separation agreement. As such, in considering this claim

for relief, we do not find the domestic relations court abused its discretion by

denying the motion for relief from judgment.
               E.G. also argues that the separation agreement was the product of

overreaching or unequal bargaining entitling him to relief from judgment. He relies

on Smith v. Smith, 2019-Ohio-129, 128 N.E.3d 914 (9th Dist.), for the proposition

that overreaching is a cognizable claim for relief from judgment. In Smith, the court

held that a separation agreement providing for no child support or spousal support

but required indefinite cash payments from husband to wife was “drafted in such a

way as to increase the likelihood that the children would be eligible for Medicaid.”

Id. at ¶ 19. It noted that the separation agreement was “unquestionably grossly

inequitable, and was clearly designed to take advantage of the fact that husband was

unrepresented.” Id. at ¶ 10. However, the court held that “the trial court is ordered

to vacate the parenting plan and separation agreement due to the provision in the

separation agreement and parenting plan which violates public policy.” Id. at ¶ 20.

Beyond the dicta upon which H.G. relies in the Smith case, the facts in this case are

inapposite because E.G. makes no argument that the separation agreement is

violative of public policy.

                Additionally, E.G. has not presented evidence of any overreaching.

E.G. argues that the amount and duration of the spousal support is grossly

inequitable because it is a large portion of his income and continues without

modification for a period of nine years. He attests only that the agreement was “the

result of overreaching by [H.G.] and her counsel and unequal bargaining power.”

But E.G. does not allege or describe any specific acts on the part of H.G. or her

counsel that demonstrate overreaching occurred. As such, his argument is based on
a conclusory assertion that presumes his consent to the separation agreement must

have been the product of overreaching. We do not find the domestic relations court

abused its discretion by denying the motion for relief where E.G. makes a conclusory

assertion of overreaching without any facts that describe or detail any overreaching

on H.G. or her counsel’s part.

               The facts presented by E.G. in his affidavit did not demonstrate a

meritorious defense or claim. In all, E.G. was aware of the facts and circumstances

underlying the couple’s separation. He was aware of the terms in the agreement and

elected to proceed with the dissolution pro se. His conclusionary assertions claiming

ignorance of the law and overreaching by H.G. and her counsel do not amount to

substantial grounds that justify granting relief. See Settonni v. Settonni, 8th Dist.

Cuyahoga No. 97784, 2012-Ohio-3084, ¶ 33 (“Appellant cannot now rely on Civ.R.

60(B)(4) to vacate his voluntary, deliberate choice to enter into an agreement merely

because hindsight reveals he may not have made a wise choice.”).

               In his second assignment of error, H.G. complains that the trial court

erred by denying his motion for relief from judgment without a hearing. Because

we find E.G. raised issues that were subject to appeal and that the facts presented in

his motion for relief from judgment did not demonstrate a meritorious claim that

justified relief, we find that the domestic relations court did not abuse its discretion

by denying the motion for relief from judgment without hearing.

               H.G.’s first and second assignments of error are overruled.
III. CONCLUSION

             H.G. waived counsel, voluntarily entered into a separation agreement,

and agreed to an amount and term of spousal support. A motion for relief from

judgment is not a substitute for appeal. H.G.’s claims regarding waiver of counsel

and the terms of the separation agreement were subject to an appeal and could not

be the basis of a motion for relief from judgment. Further, his claim that he was

ignorant of the law and his conclusory assertion that his consent to the separation

agreement was the product of overreaching were not supported by facts that would

entitle H.G. to relief from judgment. As such, the domestic relations court did not

abuse its discretion by denying H.G.’s Civ.R. 60(B) motion for relief from judgment

without holding a hearing.

              Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, domestic relations division, to carry this judgment into

execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



_________________________________
MICHELLE J. SHEEHAN, PRESIDING JUDGE

LISA B. FORBES, J., and
EMANUELLA D. GROVES, J., CONCUR